Citation Nr: 1244097	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for heart disability, to include as secondary to service-connected interstitial fibrosis and pleural abnormalities.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to July 1951. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which denied service connection for a heart condition. 

In a November 2010 decision, the Board denied the claim.  The Veteran appealed the Board's November 2010 denial of his claim for service connection for heart disability, to include as secondary to service-connected interstitial fibrosis and pleural abnormalities, to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a November 2012 Decision, the Court vacated the Board's decision and remanded this claim to the Board.  

The Veteran testified at a Board hearing via videoconference before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of the hearing is associated with the claims file.  

In July 2012, the Veteran revoked the power of attorney of record in favor of Paralyzed Veterans of America.  Thus, the Board recognizes Paralyzed Veterans of America as the Veteran's duly appointed representative.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for heart disability, to include as secondary to service-connected interstitial fibrosis and pleural abnormalities.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is shown to be proximately due to or aggravated by a service-connected disease or injury.  The Board notes that although an opinion to the effect that it is not at least as likely as not that a heart condition is related service-connected asbestos-related interstitial fibrosis and pleural abnormalities was obtained in June 2009, the opinion is inadequate.  The basis for the opinion is noted to be that a heart condition was diagnosed prior to the lung diagnosis.  In addition, no opinion was provided as to whether it is at least as likely as not that the Veteran's service-connected lung condition aggravated his heart condition.  As such, the Board has no discretion and must remand the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After securing the proper authorization, attempt to obtain and associate with the claims folder all treatment records identified by the Veteran since November 2010.  

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the nature, onset and etiology of any heart disorder found to be present, including a determination as to whether a heart disorder is causally connected to service or service-connected interstitial fibrosis and pleural abnormalities.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted. 

The examiner must state whether it is at least as likely as not that any heart disorder found to be present developed within one year of the Veteran's discharge from active duty.

The examiner must also opine as to whether it is at least as likely as not that any heart disorder found to be present was caused or aggravated by the Veteran's interstitial fibrosis and pleural abnormalities.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

In offering the impressions regarding the conditions, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature and onset of the conditions.  

A complete rationale should accompany all opinions provided.  

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

